DETAILED ACTION
1.	This action is in response to applicant's amendment received on 7/11/2021.  Amended claims 1 and 5 are acknowledged and the following notice of allowability is formulated.  Claims 3-4 are cancelled.  The amendments to the specification and drawings have been considered and accepted. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Chu on 7/27/2021.

The application has been amended as follows: 

Drawings have been amended as provided. Figure 5 now identifies the two segments (710c, 710d) surrounding the piston.
The specification has been amended as provided below:
[108]	For this purpose, the sealing means comprise at least one sealing member 710 which equips the piston 706, preferably in the upper part 711 of the piston 706. In this (710c, 710d) disposed close to one another, the two segments surrounding the piston 706 at its upper portion 711.
 [111]	According to another embodiment, the sealing element 710a, 710b or sealing elements 710a, 710b 
Claim 1 now recites: A two-stroke combustion engine, comprising: a crankcase being comprised of an upper crankcase and a lower crankcase; a sealing means between said lower crankcase and said upper crankcase so as to seal oil within said lower crankcase relative to said upper crankcase, wherein said upper crankcase comprises: a combustion chamber; an intake port in fluid connection with said combustion chamber so as to introduce a gaseous fuel based on dihydrogen and dioxygen to said combustion chamber, and an exhaust port in fluid connection with said combustion chamber so as to only discharge water vapor and unconsumed gaseous fuel without oil from said lower crankcase, exhaust port being sealed relative to said lower crankcase; an exhaust gas ; a heat exchanger in heat transfer relationship with said exhaust gas recycling device so as to separate said water vapor by condensation; and a piston being positioned within said lower crankcase and having an upper part, wherein the sealing means is comprised of a sealing member removably engaged with said upper part of said piston, wherein said sealing member is comprised of: two segments surrounding said piston and disposed close to one another; and a sealing element extending down said piston from said two segments, facing said intake port so as to seal against said intake port, and facing said exhaust port so as to seal against said exhaust port
Allowable Subject Matter
Claims 1-2 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1 and 5, but more specifically, a two stroke combustion engine that has a sealing member between the lower crankcase relative to upper crankcase, an intake port that introduces a gaseous fuel based on dihydrogen and dioxygen to combustion chamber, an exhaust port that only discharges . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	7/28/2021